Dunbar, J.
I concur in the result, because I think the defendant, after having alleged the damage to be to a certain described tract of land, ought not to have been allowed to prove damage to any other land. The plaintiff, under the pleadings, had a right to presume that the issue to be tried was the damage to the land specified in the answer, and it was the trial of that question that he was called upon to prepare for, but I cannot accept the construction of the majority on section 16 of article 1 of the state constitution. I do not think the constitutional provision contemplates so general a benefit as is claimed for it by the majority, but that it is some particular benefit conferred upon the land that is referred to. I do not think it intends to compel a person to part with his land for a less consideration than the same kind of land similarly situated in the same neighborhood or locality is worth. Such a *236construction would lead todifficultiesin ascertainingvalues, and is wrong in principle. I know of no good reason why the corporation should be allowed to appropriate it for less than it is worth in the market at the time its value was ascertained by the jury.